ORDER
The Disciplinary Review Board having reported to the Court, recommending that BRIAN A. BOYD of SAN FRANCISCO, CALIFORNIA, who was admitted to the bar of this State in *2241987, be disbarred on the basis of respondent’s entry of a guilty plea to grand larceny in the second degree, in violation of § 155.40 of the New York Penal Law, arising from his theft of funds from the estate of a client, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted and BRIAN A. BOYD is hereby disbarred and his name stricken from the roll of attorneys of this State, effective immediately; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that BRIAN A. BOYD be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by BRIAN A. BOYD, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that BRIAN A. BOYD comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys; and it is further
ORDERED that BRIAN A. BOYD reimburse the Ethics Financial Committee for appropriate administrative costs.